Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed in the instant response have been fully considered but they are not persuasive.
Applicant states that the claims have been amended to now recite “training, by the first routing engine and based on the training data, a machine learning model to determine a health status of the first routing engine based on health indicators, wherein the training data is sufficiently small to enable the first routing engine to train the machine learning model based on the training data” previously found within claims 8 and 9. The claims also have been amended to now recite that the previously recited “computing system” is now the “first routing engine”.
Applicant argues that “Applicant respectfully traverses the rejections to the extent the rejections may be considered applicable to the claims as amended. The applied references fail to disclose or suggest the combination of features defined by Applicant’s amended claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art to modify the applied references to arrive at the combination of features recited in the amended claims.” Applicant then further argues that “Tayal uses its evaluation of the health of a network device “for making more stable scheduling decisions for workload[s],” rather than to “determin[e,] based on the health status of [a] routing engine, whether to switch the routing operations to [another] routing engine,” in the manner recited by amended claim 1.” Applicant further argues that Tayal teaches away from the amended claims since “to the extent that Tayal describes using machine learning models in a routing context, Tayal has not been shown to The health determination in Tayal is described as being performed merely by a general purpose computing system (illustrated in FIG. 1), and this general purpose computing system is neither described as nor illustrated as a device that performs routing operations. Further, Tayal seems focused on using a neural network machine learning model, which is a model that tends to require significant resources to train, further indicating that such training would not be performed by a routing engine included within an active router.” (Examiner’s emphasis added.) Applicant then further argues that “Accordingly, Tayal does not even contemplate, much less disclose, the possibility that a routing engine might be used to “train[] the machine learning model.” Tayal simply assumes, as is conventional, that any machine learning model used by a router on a network would be trained elsewhere.”
Applicant’s arguments appear to be based on the apparent allegation that since the elements taught within Tayal are not “routing engines”, a combination of Tayal’s teachings with Qu would not be, in Applicant’s words, “appropriate”. However, it was been held that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). That is certainly the case here. Examiner is unpersuaded that the “router” and its “routing engines” taught in Qu would not be able to be modified to perform the functions performed by the elements as taught in Tayal. Qu teaches that “Certain devices within the network, such as routers, contain control units or routing engines that maintain routing information describing routes through the network.” (column 1, lines 24-26) Further, Qu may utilize a virtual machine executing on a hypervisor, instead of running directly on top of the hardware, to control routing functionality of the router. This makes it possible for multiple instances of operating systems to run simultaneously on a single routing engine.” (column 4, lines 54-59) (Examiner’s emphasis added.) Qu even goes as far as teaching that software modification functions may be performed on the “routing engines” (consider column 5, lines 24-35, particularly lines 30-32). Given the teachings and suggestions of Qu and Tayal and the context of their teachings, Examiner submits that it is well within the knowledge of those of ordinary skill in the art that a software “engine” or any other embodiment of software that performs functions may be further enhanced by modification in order for the software to perform new operations or otherwise become more efficient or robust in functionality by these additions.
Furthermore, Tayal does not teach away from the claimed invention simply because it may be interpreted that Tayal does not teach, suggest or otherwise contemplate the performance of its functions by a router or any possible subelement thereof. Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. As explained previously, Tayal taught that a computing system may perform the functions including the processing of the machine learning model as shown in the rejection. Tayal also specifically taught that a machine learning model may be used to determine a health status of a network element component within a network element from health indicators such that the use of such would result in more accurate health status (paragraph 0024). As such, it was found that the teachings of Qu could have been enhanced with the features 
Therefore, Examiner is not persuaded that the teachings of Qu could not have been further modified with the teachings of Tayal in order to achieve the invention as currently amended. The rejections have been updated given the instant amendments, but are otherwise maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-8 and 10-20 recite “collecting, by the router, training data that includes a plurality of sets of health indicators associated with the routing engine health”. Claims 1-8 and 10-20 then recite “wherein the training data is sufficiently small to enable the first routing engine to train the machine learning model based on the training data”. Since it is required that the “training data” be “sufficiently small to enable the first routing engine to train the machine 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 10, 12, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9021459 to Qu in view of US 20190020555 to Tayal et al. (“Tayal”).
Regarding claim 1, Qu taught a method comprising:
performing, by a first routing engine included within a router (“master routing engine”), routing operations, wherein the router includes a plurality of routing engines, including the first routing engine and a second routing engine (“backup routing engine”); (consider column 6, lines 51-61, column 7, lines 27-41 and column 9, lines 1-10 regarding the “router” comprising” “master” and “backup” “routing engines”/”RE” which “receive and send information” and perform “non-stop forwarding”) (consider further, generally, column 1, lines 24-39 regarding “routing operations” performed by a “router”) 
receiving, by the first routing engine, data including health indicators associated with the first routing engine; determining, from the health indicators, a health status of the first routing engine; and determining, by the first routing engine and based on the health status of the first routing engine, whether to switch routing operations to the second routing engine from the first routing engine. (consider at least column 1, line 66-column 2, line 5 regarding a “hypervisor”, particularly column 4, lines 52-59 wherein the “routing engine” “may utilize a virtual machine executing on” the “hypervisor” “to control routing functionality”) (consider column 9, lines 11-19, “[R]outer 12A may use keep-alive or heartbeat mechanisms to monitor the health of the 
Qu may be interpreted as not expressly teaching collecting, by the router, training data that includes a plurality of sets of health indicators associated with routing engine health, each set having a status label indicating a corresponding health status for that set; training, by the first routing engine and based on the training data, a machine learning model to determine a health status of the first routing engine based on the health indicators, wherein the training data is sufficiently small to enable the first routing engine to train the machine learning model based on the training data; and applying, by the first routing engine, the machine learning model to the data to determine, from the health indicators, the health status of the first routing engine, however, Qu did teach the first routing engine included within the router and the router as explained above. Qu also suggests that modifications of the functionality of the routing engines of the router may be performed (consider column 5, lines 24-35, particularly lines 30-32).
In an analogous art relating to monitoring the health of network elements such as routers and components within, Tayal taught collecting, by a computing system, training data that includes a plurality of sets of health indicators associated with router component health, each set having a status label indicating a corresponding health status for that set; training, by the computing system and based on the training data, a machine learning model (“neural network” or “reinforcement learning” “model”) to determine a health status of a routing component within a router based on the health indicators, wherein the training data is sufficiently small to enable a 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Qu to include the taught features of Tayal such that the modification includes every element as claimed. Given Qu’s disclosure regarding determining the health status of a routing engine using data including health indicators and suggestion that the routing engines may be further enhanced by adding additional functionality (again, consider column 5, lines 24-35, particularly lines 30-32), Tayal specifically taught that a machine learning model may be used a determine a health status of a network element component within a network element from health indicators such that the use of such would result in more accurate health status (paragraph 0024). Given this specific advantage in Tayal, one skilled in the art would have been motivated to modify the teachings of Qu with the teachings of Tayal such that the router and a routing component such as the first routing engine which determines of a health status of a routing engine as taught in Qu may be further enhanced as suggested by Qu by integrating the functions performed by a computing system as taught in Tayal so that the router can collect training data and that the first routing engine can train a as claimed. Therefore, such a modification of the teachings of Qu with the teachings of Tayal would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 10, Qu and Tayal taught the method of claim 1.
Qu may be interpreted as not expressly teaching outputting, by the computing system, a user interface presenting information about the health indicators and information about the determined health status of the first routing engine, however, Qu did teach the health indicators and the determined health status of the first routing engine (consider column 9, lines 11-19, “[R]outer 12A may use keep-alive or heartbeat mechanisms to monitor the health of the virtual machines on both primary RE 20A and backup RE 20B. More specifically, the heartbeat mechanisms may detect a failure of one or more of the virtual machines 40A, 40B, 52A and 52B. If a failure is detected on master VM 40A on primary RE 20, for example, hypervisor 22A may switch control of the routing session to slave VM 52A on primary RE 20A”). Qu also taught that an administrator may be presented outputted information on a user interface relating to the operation of the router (consider column 13, lines 47-50).
It would have been obvious to one skilled in the art before the effective filing date of the instant application to modify the teachings of Qu and Tayal such that the modification teaches each limitation as claimed. Given Qu’s disclosure regarding the health indicators and the determined health status of the first routing engine and providing outputted information to an administrator via a user interface relating to the operation of the router, these teachings would have suggested to one skilled in the art that outputting information such as the health indicators as claimed since such would have within the knowledge generally available to one skilled in the art as being a well-known usage of such user interfaces and one skilled in the art would have had a reasonable expectation of the modification being successful to arrive at the invention as claimed.
Regarding claim 12, Qu and Tayal taught the method of claim 1.
Qu may be interpreted as not expressly teaching wherein applying the machine learning model includes preprocessing the data including health indicators associated with the first routing engine, wherein the preprocessing includes at least one of scaling, normalization, and applying default values to invalid data, however, Tayal did teach these limitations. (consider generally paragraphs 0039-0047 regarding wherein the “algorithm needs to be fed with training data that can be collected from past history, other fabric environments, or manaually created”)
The motivations regarding the obviousness of claim 1 also apply to claim 12, therefore, claim 12 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Qu and Tayal and the same rationale supporting the conclusion of obviousness.
Regarding claim 14, Qu and Tayal taught the method of claim 1.
Qu taught wherein the health indicators include at least one of: PRESENCE, POWER_ SUPPLY, BIOS Reset Reason, Power Control, Error Status Register, Interrupt Status Register, Temperature Out State, I2CS Error Status, DDR_ Error, PCI Endpoint Missing, CPU_ Temperature, Voltage Temperature, Ethernet Stats, SSD Write threshold, Memory Usage rate, CPU Usage rate, and RCB_Board_Temperature, RE Health. (consider also column 5, lines 6-8 
Tayal also did teach these limitations. (consider paragraph 0002 regarding “heuristics” including “vCPU, memory usage, etc”) (consider also paragraph 0049, subparagraph 8 regarding that “[t]he health score can be correlated as well with workload affinity characteristics”)
Claim 15 recites a router comprising a first routing engine configured to perform routing operations as a primary routing engine; a second routing engine configured to perform routing operations as a backup routing engine; and processing circuitry (column 6, line 51-column 7, line 4) configured to perform substantially the same limitations as recited in claim 1 and is also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Qu and Tayal and the same rationale supporting the conclusion of obviousness.
Claim 20 recites a non-transitory computer-readable storage medium comprising instructions that, when executed, configure processing circuitry of a router (column 6, line 51-column 7, line 4) to perform substantially the same limitations as recited in claim 1 and is also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Qu and Tayal and the same rationale supporting the conclusion of obviousness.
Claims 2-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qu and Tayal as applied to claims 1 and 15 above, and further in view of US 20160028599 to Vasseur et al. (“Vasseur”).
	Regarding claim 2, the combined teachings of Qu and Tayal taught the method of claim 1.
Qu taught the method further comprising:

Qu may be interpreted as not expressly teaching wherein the data is a first set of data and applying, by the second routing engine, a support vector machines machine learning model to the second set of data to determine the health status of the second routing engine, however, Qu did teach the second routing engine as explained above. Qu also suggests that modifications of the functionality of the routing engines of the router may be performed (consider column 5, lines 24-35, particularly lines 30-32).
Tayal did teach applying, by a computing system, a support vector machines machine learning model to a set of data to determine a health status of a routing component. (consider paragraph 0002 regarding “heuristics” including “vCPU, memory usage, etc” and also paragraphs 0028-0029 regarding the usage of an “analytics algorithm based on unsupervised machine learning techniques (e.g. reinforcement learning and neural networks) to calculate the health of the fabric using collected temporal and spatial data of various fabric elements” including “computing or generating a health score for one or more elements or resources using a machine learning technique that enables an algorithm to assign weights dynamically (or statically in one aspect) to one or more parameters to yield weighted components” and also the “collection” of “temporal statistics” and “network metrics” for “network” or “fabric” “elements” 
The motivations regarding the obviousness of claim 1 also apply to claim 2, therefore, claim 2 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Qu and Tayal and the same rationale supporting the conclusion of obviousness.
	Qu and Tayal may be interpreted as not expressly teaching wherein the machine learning model is a support vector machines machine learning model.
However, in an analogous art, Vasseur taught that machine learning techniques may also involve the use of support vector machines (paragraph 0045).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the machine learning model taught in Qu and Tayal with the support vector machines machine learning model taught in Vasseur such that their combination includes every element as claimed. The Examiner finds that the teaching within Vasseur demonstrates that the substituted elements and their functions were known in the art and 
Regarding claim 3, the combined teachings of Qu, Tayal, and Vasseur taught the method of claim 2.
Qu taught wherein determining whether to switch routing operations to the second routing engine includes determining that the health status of the first routing engine indicates bad health; and determining that the health status of the second routing engine indicates good health. (again, consider column 9, lines 11-15, “[R]outer 12A may use keep-alive or heartbeat mechanisms to monitor the health of the virtual machines on both primary RE 20A and backup RE 20B. More specifically, the heartbeat mechanisms may detect a failure of one or more of the virtual machines 40A, 40B, 52A and 52B.”) (again, consider column 5, lines 6-8 regarding what constitutes a “failure” of a “routing engine” which may be reasonably inferred to indicate that any “routing engine” is in bad or good health as claimed)
Regarding claim 4, the combined teachings of Qu, Tayal and Vasseur taught the method of claim 3.
Qu taught the method further comprising:
responsive to determining that the health status of the first routing engine indicates bad health and determining that the health status of the second routing engine indicates good health, automatically switching routing operations from the first routing engine to the second routing engine. (again, consider column 9, lines 11-19, “[R]outer 12A may use keep-alive or heartbeat mechanisms to monitor the health of the virtual machines on both primary RE 20A and backup RE 20B. More specifically, the heartbeat mechanisms may detect a failure of one or more of the 
Regarding claim 5, the combined teachings of Qu, Tayal and Vasseur taught the method of claim 3.
Qu taught the method further comprising outputting, by the computing system, an alert indicating that the health status of the first routing engine is bad. (consider at least column 9, lines 16-23, “If a failure is detected on master VM 40A on primary RE 20, for example,…hypervisor 22A may communicate with hypervisor 22B to switch control of the routing session to master backup VM 40B on backup RE 20B, depending on which virtual machine is executing the same software system as master VM 40A.”)
Regarding claim 6, the combined teachings of Qu, Tayal and Vasseur taught the method of claim 5.
Qu taught, responsive to receiving input from an administrator, switching routing operations to the second routing engine. (consider column 9, lines 41-50, “In response to receiving an ISSU request for router 12A, master VM 40A initializes an ISSU manager 50A to control the ISSU process. The ISSU request may be received from, for example, a user or administrator of router 12A via a user interface. In other examples, the ISSU request may be scheduled or preprogrammed to occur without user or administrator involvement. ISSU manager 50A requests initialization of slave VM 52A on primary RE 20A via hypervisor 22A. ISSU manager 50A also requests initialization of slave backup VM 52B on backup RE 20B via hypervisor 22B”)
Regarding claim 7, Qu, Tayal and Vasseur taught the method of claim 3.

Qu may be interpreted as not expressly teaching wherein the third data is a set of data and applying, by the computing system, a support vector machines machine learning model to the third set of data to determine the health status of the third routing engine, however, Tayal did teach these limitations. (consider paragraph 0002 regarding “heuristics” including “vCPU, memory usage, etc” and also paragraphs 0028-0029 regarding the usage of an “analytics algorithm based on unsupervised machine learning techniques (e.g. reinforcement learning and neural networks) to calculate the health of the fabric using collected temporal and spatial data of various fabric elements” including “computing or generating a health score for one or more elements or resources using a machine learning technique that enables an algorithm to assign weights dynamically (or statically in one aspect) to one or more parameters to yield weighted components” and also the “collection” of “temporal statistics” and “network metrics” for “network” or “fabric” “elements” including “routers”) (consider further paragraph 0011, 
The motivations regarding the obviousness of claim 1 also apply to claim 7, therefore, claim 7 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Qu, Tayal, and Vasseur and the same rationale supporting the conclusion of obviousness.
Regarding claim 8, Qu and Tayal taught the method of claim 1.
Qu may be interpreted as not expressly teaching training the machine learning model to determine the health status, however, Tayal did teach these limitations. (consider generally paragraphs 0039-0047 regarding wherein the “algorithm needs to be fed with training data that can be collected from past history, other fabric environments, or manually created” wherein the “training data” involves various sets of data such that the support vector machines machine learning model “uses the spatial characteristics to calculate the health score over a period of time”)

Qu and Tayal may be interpreted as not expressly teaching wherein the machine learning model is a support vector machines machine learning model.
However, in an analogous art, Vasseur taught that machine learning techniques may also involve the use of support vector machines (paragraph 0045).
The motivations regarding the obviousness of claim 2 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Qu, Tayal and Vasseur and the same rationale supporting the conclusion of obviousness.
Claims 16-19 recite a router that contain substantially the same limitations as recited in claims 2-5 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Qu, Tayal, and Vasseur and the same rationale supporting the conclusion of obviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Qu and Tayal as applied to claim 8 above, and further in view of “Evaluation of Support Vector Machine Kernels for Detecting Network Anomalies” to Batta (“Batta”).
Regarding claim 13, Qu and Tayal taught the method of claim 8.
Qu and Tayal may be interpreted as not expressly teaching wherein the support vector machines machine learning model has a polynomial classifier of degree three, however, the combined teachings of Qu and Tayal did teach wherein the support vector machines machine learning model has an equation (see also generally paragraphs 0032-0036 regarding a “health 
However, in an analogous art relating to machine learning models, “Batta” taught that machine learning models may use a polynomial classifier of degree three. (consider p. 20, section 3.2.1, “Polynomial Kernel”, “Polynomial kernel employs polynomial function to the input variables to find the similarity in training vectors. These types of nonlinear kernels are extensively used for problems where training data is normalized. Its generalized form is defined is: K(xi, xj) = (1 + xi, xj)p, where p is the degree of the polynomial. For example, p = 2 and p = 3 for a quadratic and cubic kernels, respectively. A polynomial kernel is often used for visual pattern recognition and natural language processing classifications.”) (consider further p. 22, section 3.2.1.2 “Cubic Kernel”, specifically “Cubic kernel is defined as a third-order polynomial function…The equation for SVM model trained with cubic kernel is: K(x1, x2) = (xT x2 + 1)3”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the equation taught in Qu and Tayal with the more specific polynomial classifier taught in “Batta” such that their combination includes every element as claimed. The Examiner finds that the teaching within “Batta” demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qu and Tayal as applied to claim 10 above, and further in view of US 20210058424 to Chang et al. (“Chang”), and also in further view of Vasseur.
	Regarding claim 11, Qu and Tayal taught the method of claim 10.

However, in an analogous art relating to monitoring the health of network device components (consider paragraph 0037), Chang taught that a computing system (“tracer” associated with an “anomaly detector” in conjunction with an “ML trainer”; paragraphs 0042 and 0044) may receive information indicating that the determined health status of the network device component is incorrect (has an “anomaly” or “outlier”); and retraining (alternatively referred to as “maintaining”), by the computing system, a support vector machines machine learning model based on the information indicating that the determined health status of the network device component is incorrect. (consider paragraph 0047-0048 and 0053 regarding the “collection” of “training data” from “microservices” which includes “performance metrics” that may “indicate the run-time behavioral characteristics of the microservice” used to “build one or more models for ML system 202 (step 304) using machine learning algorithms”) (consider further paragraphs 0055-0059 regarding the “transformation” of the “performance metrics” into “a structured dataset” and wherein it is “determined” “whether an anomaly exists” in the “structured dataset” and how the “anomaly” or “outlier” is determined such that an “indicator” is “output” as a result of the determination) (consider further paragraph 0062 wherein “after identifying the anomaly”, “ML trainer 208 may also re-train anomaly classification model 212 based on the structured dataset 504, which contains the known and identified anomaly”)
as claimed. Therefore, such a modification of the teachings of Qu and Tayal with the teachings of Chang would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Qu, Tayal and Chang may be interpreted as not expressly teaching wherein the machine learning model is a support vector machines machine learning model.
However, in an analogous art, Vasseur taught that machine learning techniques may also involve the use of support vector machines (paragraph 0045).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the machine learning model taught in Qu, Tayal and .	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2447